1

2                                                                                   JS-6
3

4

5

6                                      UNITED STATES DISTRICT COURT
7                                 CENTRAL DISTRICT OF CALIFORNIA
8

9    NATIONWIDE LIFE INSURANCE                   )   Case No. CV 18-4722 FMO (PJWx)
     COMPANY,                                    )
10                                               )
                          Plaintiff,             )
11                                               )   JUDGMENT
                  v.                             )
12                                               )
     BERNADETTE CULVER, et al.,                  )
13                                               )
                          Defendants.            )
14                                               )
15         Pursuant to the Court’s Order for the Entry of Default Judgment Against Defendant
16   Lasandra Young and Order of Discharge and Dismissal, IT IS ADJUDGED that:
17         1. Nationwide Life Insurance Company (“Nationwide”) shall pay 25% of the Individual
18   Flexible Purchase Payment Variable Deferred Annuity Contract, Contract No. XX-XXXXXXX (the
19   "Annuity Contract") value to each of the following: Bernadette Culver, Walter Culver, Denise
20   Hippach and Skylar Myhand.
21         2. Nationwide is hereby released, discharged and forever acquitted from any and all liability
22   of any kind or nature whatsoever as to any of the parties hereto and to anyone on account of the
23   payment of the Annuity Contract value of any sums due and owing under the Annuity Contract,
24   upon payment of the Annuity Contact value to Bernadette Culver, Walter Culver, Denise Hippach
25   and Skylar Myhand.
26         3. The above-captioned case is dismissed with prejudice, with each party to bear its own
27   attorney’s fees and costs.
28
1          4. Nationwide shall attempt to serve all the parties with a copy of this judgment in such a
2    manner as to make it operative in future proceedings.
3    Dated this 20th day of December, 2018.
4                                                                         /s/
                                                                 Fernando M. Olguin
5                                                            United States District Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
